Citation Nr: 0715129	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  03-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to 
include as due to or manifested by conjunctivitis.

2.  Entitlement to service connection for a dental 
disability, to include secondary to trauma for compensation 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had active duty from September 1977 to February 
1984.  The veteran also had a subsequent period of unverified 
service in a reserve component which ended in 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.  In September 2003, the veteran 
presented testimony at a personal hearing at the RO before a 
Decision Review Officer (DRO). A copy of the hearing 
transcript was placed in the claims folder.  In November 
2003, the veteran requested a hearing before a Veterans Law 
Judge at the RO (i.e., Travel Board hearing) but he withdrew 
that request in November 2004.  See 38 C.F.R. § 20.704(e) 
(2006).  

In May 2006, the Board remanded the veteran's appeal for 
further evidentiary development, to include claims of 
entitlement to service connection for hemorrhoids with an 
anal fissure and hypertension.  Service connection was 
subsequently granted for these latter two disorders and, as 
the veteran has not appealed the rating or effective date 
assigned for his hemorrhoids with an anal fissure or 
hypertension, an issue relating to either disorder is not in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).   

As to the veteran's claim for entitlement to service 
connection for a dental disability, while the December 2006 
rating decision granted entitlement to service connection for 
a dental disability it did so for treatment purposes only.  
It is not clear from the record whether the veteran is also 
seeking service connection for compensation purposes.  The 
August 2002 rating decision appears to have denied service 
connection for a dental disability, to include as secondary 
to trauma for compensation purposes but the October 2003 
statement of the case addressed service connection for 
treatment purposes, which was granted.  Given this procedural 
history, the Board finds that this matter must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, for clarification and any indicated action.  
VA will notify the appellant if further action is required 
with respect to the issue of service connection for a dental 
disability, to include residuals of dental trauma for 
compensation purposes.


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that the veteran has a current diagnosis of an 
acquired eye disorder, to include as due to or manifested by 
conjunctivitis.


CONCLUSION OF LAW

A claimed eye disorder, to include as due to or manifested by 
conjunctivitis was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the claimant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

a. Duty to Notify
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in September 2002, May 2004, and May 
2006 informed the veteran to submit all relevant evidence in 
his possession and of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence. 

Moreover, the May 2006 letter provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal should service connection be granted in accordance 
with the United States Court of Appeals for Veterans Claims 
(Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

While the veteran was not provided Veterans Claims Assistance 
Act of 2000 (VCAA) notice until after the appealed from 
August 2002 rating decision, the evidence does not show, nor 
does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 
20 Vet. App. 427 (2006).  Moreover, following issuance of the 
last VCAA notice in May 2006, the appeal was readjudicated in 
the December 2006 supplemental statement of the case.  
Providing the veteran with adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield v. Nicholson, No. 02-1077 slip op. at 
7 (U.S. Vet. App. Dec. 21, 2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

In view of the above, the Board finds that the RO complied 
with VA's duty to assist the veteran.  38 U.S.C.A. § 5103(a); 
see also Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

b. Duty to Assist
VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all available active duty and reserve 
component medical records as well as his post-service medical 
records from the Scott and White Hospital and Clinic.  The 
Board finds that the examination provided the veteran in 
October 2006 was thorough in nature; it contains a competent 
opinion addressing the nexus question at hand; and the 
opinion is supported by a review of the record and a 
rationale.  Under these circumstances, there is no further 
duty to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, such error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

The Claim

The veteran contends that he has a current an eye disorder 
caused by an in-service episode of conjunctivitis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.304 (2006).

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

The veteran had continuous active service from September 1977 
to February 1984and subsequent periods of active and inactive 
duty for training.  Active duty and reserve component medical 
records, including examinations dated in August 1977, January 
1982, December 1985, November 1990, May 1996, and August 2000 
and flight physicals dated in February 1982, July 1982, July 
1983, August 2000, and July 2001 are negative for complaints, 
diagnoses, or treatment for eye disorders except for a single 
undated treatment record showing the veteran's complaints and 
treatment for conjunctivitis when he was 25 years old (i.e., 
in approximately 1982 during service). 

Post-service, a March 2002 treatment record from Scott and 
White Hospital and Clinic shows the veteran's complaints and 
treatment for growths in the medial parts of his eyes of 
three weeks duration diagnosed as pinquelin. 

As to the origins of any current eye disorder, the veteran 
was provided a VA eye examination in October 2006 for the 
express purpose of ascertaining if he had a current eye 
disorder due to military service, including the 
conjunctivitis he was treated for during that time.  In this 
regard, after a review of the record which he noted contained 
an administrative record of the veteran having conjunctivitis 
on and off from 1977 to 1984 but no medical records 
documenting treatment for conjunctivitis as well as an 
examination of the veteran, the ophthalmologist opined as 
follows:

There is no evidence of eye disease 
present in this individual.  The past 
history of conjunctivitis has caused no 
long term injury.  In fact there is no 
evidence of any acute or chronic eye 
disease.  He is normal.  The history of . 
. . an episode of viral conjunctivitis 
over 20 years which he states he has had 
are most likely temporary illness which 
one gets as we live.

This medical opinion is not contradicted by any other medical 
opinion of record.  Evans, supra.  In this regard, the Board 
notes that a service-connection claim must be accompanied by 
evidence which establishes that the claimant currently has a 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) observed that statutes relevant to service 
connection claims only permitted payment for disabilities 
existing on and after the date of application for such 
disorders.  The Federal Circuit observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme. Degmetich, 104 F.3d at 
1332; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent).  Simply put, service 
connection is not warranted in the absence of proof of a 
present disability.  

As the most recent eye examination and the overwhelming 
preponderance of the competent evidence is against finding 
that the veteran has a current eye disorder, the claim for 
service connection must be denied.   Id.

In reaching this conclusion, the Board has not overlooked the 
appellant's and his representative's statements to the RO, 
the claimant's statements to his VA examiner and private 
physician, or the personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
opinions relating to the diagnosis or etiology of diseases or 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, these statements are not probative 
evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claim for service 
connection for an eye disorder, claimed as conjunctivitis, 
the doctrine is not for application.  See also, e.g., Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an eye disorder, claimed as 
conjunctivitis, is denied.
REMAND

As to the issue of entitlement to service connection for a 
dental disability due to trauma for compensation purposes, as 
explained above, it is unclear from the record whether the 
veteran sought service connection for compensation purposes, 
for treatment purposes, or for both when he filed his 
original claim in March 2002.  To further confuse the issue, 
while the appealed from August 2002 rating decision discussed 
compensation only, the October 2003 statement of the case 
(SOC) addressed treatment.  This matter must be clarified 
and, if the veteran is seeking service connection for 
compensation purposes, the RO must issue an appropriate 
statement of the case.  38 U.S.C.A. § 19.9 (2006). 

Accordingly, this issue is REMANDED to the AMC/ RO for the 
following actions:

1.  The AMC/RO should contact the veteran 
and ask him when he filed his March 2002 
claim, did he intend to seek service 
connection for a dental disability due to 
trauma for compensation purposes, for 
treatment purposes, or for both?

2.  If the veteran replies that he sought 
service connection for compensation 
purposes and the December 2006 rating 
decision which granted service connection 
for treatment purposes does not satisfy 
his claim or if the veteran does not 
reply to the AMC/RO inquiry within a 
reasonable period of time, the AMC/RO 
should issue a SOC providing him with 
notice of the laws and regulations 
governing claims for compensation due to 
dental trauma.  If, and only if, the 
veteran files a timely Substantive Appeal 
to the SOC should the claim's file be 
returned to the Board. 

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in accordance with the 
Court's holding in Dingess.  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


